Citation Nr: 0637463	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 22, 2003, 
for the assignment of a 10 percent evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1974 to September 
1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  On August 22, 2003, the RO received the veteran's claim 
for an increased evaluation for his skin disability.

3.  It was not factually ascertainable that the veteran's 
skin disability was 10 percent disabling during the year 
preceding August 22, 2003.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 22, 2003, for the assignment of a 10 percent 
evaluation for pseudofolliculitis barbae, have not been met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 
38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.159, 3.400 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and his representative, if any, of 
the information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on his 
claim for an increased evaluation in letters dated September 
2003 and November 2003, the former before initially granting 
that claim in a rating decision dated October 2003.  The 
timing of the initial notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The veteran then appealed the effective date assigned the 
increased evaluation.  The veteran's appeal thus ensues not 
from the original claim, but from a notice of disagreement, 
which raised a new claim for an earlier effective date, a 
downstream element of the original claim.  VA did not send 
the veteran additional notice on the newly raised claim; 
rather, it provided the veteran all necessary information 
regarding such claim in a statement of the case issued in 
April 2004.  

The content of the September 2003 and November 2003 notice 
letters also reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  In the letters, 
the RO acknowledged the veteran's claim, informed him of the 
evidence necessary to support that claim, identified the type 
of evidence that would best do so, notified him of VA's duty 
to assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for getting.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
veteran to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to be obtained in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, despite 
multiple inquiries, the veteran failed to indicate that there 
were any such records for VA to secure.  The RO did not 
conduct medical inquiry in support of this claim because, to 
the extent medical information is needed to decide this 
claim, such information is of record.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an earlier effective date for the 
assignment of a 10 percent evaluation for a skin disability.  
According to his written statements submitted in support of 
this claim, because his skin disability became 10 percent 
disabling as early as February 1999, when he submitted his 
initial claim for service connection for a skin disability, 
the RO should have assigned the 10 percent evaluation an 
effective date of February 1999.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 10 
percent evaluation at issue in this case, depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
10 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

In this case, the veteran filed a claim for service 
connection for a skin disability in February 1999, as 
alleged.  In a rating decision dated July 1999, the RO denied 
that claim.  Thereafter, the veteran appealed the RO's 
decision and, in a rating decision dated June 2000, the RO 
granted the veteran's claim and assigned his skin disability 
an initial evaluation of 0 percent, effective from February 
1999.  In July 2000, the RO notified the veteran of this 
decision and his appellate rights with regard to the 
decision, but the veteran did not appeal the initial 
evaluation or effective date the RO assigned.  The June 2000 
rating decision is thus final and any effective date assigned 
in this case may not be based on the date of receipt of the 
claim for service connection.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

On August 22, 2003, the RO received the veteran's claim for 
an increased evaluation for a skin disability.  In a rating 
decision dated October 2003, the RO granted this claim by 
increasing the evaluation assigned such disability from 0 to 
10 percent, effective from August 22, 2003.  The question 
thus becomes whether, during the year preceding the date the 
RO received the veteran's claim for an increased evaluation, 
the veteran's skin disability became 10 percent disabling, 

The veteran asserts otherwise.  As previously indicated, he 
claims that his skin disability became so disabling as early 
as February 1999.  He also claims that the medical evidence 
of record support a finding that it became so disabling as 
early as March 2000.  In either case, an earlier effective 
date may not be assigned because, according to the 
aforementioned regulations, if an increase in disability 
preceded the claim by more than a year, the adjudicator must 
assign the increase an effective date that corresponds to the 
date the claim was received.  

Contrary to the veteran's assertion, the medical evidence of 
record does not provide guidance regarding when the veteran's 
skin disability became 10 percent disabling.  Such evidence 
includes a document indicating that, on March 22, 1999, the 
veteran received private treatment for pseudofolliculitis 
barbae, and a May 2000 letter from a private physician's 
assistant indicating that, as of May 2000, the veteran was 
still having problems with his skin condition.  Such evidence 
also includes a report of a VA skin examination conducted in 
October 2003.  None of this evidence is dated during, or 
refers to, the one-year period preceding the date the RO 
received the veteran's claim for an increased evaluation for 
a skin disability.

In light of this fact, the Board concludes that the criteria 
for an effective date prior to August 22, 2003, for the 
assignment of a 10 percent evaluation for pseudofolliculitis 
barbae, have not been met.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as a preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application and the claim must 
be denied.


ORDER

An effective date prior to August 22, 2003, for the 
assignment of a 10 percent evaluation for pseudofolliculitis 
barbae, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


